Name: Commission Implementing Regulation (EU) NoÃ 1380/2011 of 21Ã December 2011 amending Regulation (EC) NoÃ 798/2008 as regards the specific conditions for breeding and productive ratites Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  trade;  organisation of transport;  animal product
 Date Published: nan

 23.12.2011 EN Official Journal of the European Union L 343/25 COMMISSION IMPLEMENTING REGULATION (EU) No 1380/2011 of 21 December 2011 amending Regulation (EC) No 798/2008 as regards the specific conditions for breeding and productive ratites (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), and in particular Article 25(1)(b) thereof, Whereas: (1) Annex VIII to Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (2) sets out the specific conditions which apply to imports of breeding and productive poultry other than ratites and to imports of hatching eggs and day-old chicks other than ratites. (2) Point 2 of Part II of that Annex provides that, where day-old chicks are not reared in the Member State which imported the hatching eggs, they are to be transported directly to the final destination and kept there for at least three weeks from the date of hatching. That requirement is reflected in Part I of the relevant model veterinary certificate for day-old chicks laid down in Annex IV to Directive 2009/158/EC. (3) Annex IX to Regulation (EC) No 798/2008 sets out the specific conditions which apply to imports of ratites for breeding and production, hatching eggs and day-old chicks thereof. Those specific conditions do not currently include a similar provision concerning ratites as the one included for poultry in point 2 of Part II of Annex VIII to that Regulation. (4) Experience in the application of that provision concerning poultry shows that it is appropriate to extend it also to day-old chicks of ratites. (5) Regulation (EC) No 798/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Annex IX to Regulation (EC) No 798/2008, in Part II, point 3 is replaced by the following: 3. Ratites which have hatched from imported hatching eggs shall be kept for a period of at least three weeks from the date of hatching in the hatchery or for at least three weeks on the establishment(s) to which they have been sent after hatching. Where day-old chicks of ratites are not reared in the Member State which imported the hatching eggs, they shall be transported directly to the final destination (as specified in points I.10 and I.11 of the health certificate, Model 2, in Annex IV to Council Directive 2009/158/EC (3)) and kept there for at least three weeks from the date of hatching. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 February 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 74. (2) OJ L 226, 23.8.2008, p. 1. (3) OJ L 343, 22.12.2009, p. 74.